Citation Nr: 0620589	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dementia due to head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1974 to June 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
This matter was last before the Board in April 2005 when it 
was remanded for further evidentiary development.  

The veteran requested and was scheduled for a Board hearing, 
but failed to appear and has not filed a motion for a new 
hearing date.  Accordingly, the case will be processed as if 
the veteran withdrew his hearing request.  38 C.F.R. § 
20.702(d) (2005).


FINDING OF FACT

The evidence is at least in equipoise that the veteran 
incurred dementia in service as the result of boxing.  


CONCLUSION OF LAW

Service connection for dementia due to in-service head trauma 
is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Assessment of VA's application of the Veterans Claims 
Assistance Act in 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome of 
this case.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2005).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

The veteran seeks service connection for dementia.  Of record 
is an April 1997 diagnosis of dementia, pugilistica.  The 
veteran claims that his current dementia is due to boxing 
while in service.  The veteran was afforded a VA psychiatric 
examination in January 2003.  The examiner related that the 
veteran had boxed prior to his entry into service, during 
service and after service.  Specifically, the veteran's naval 
boxing experience included only 33 of a total of 156 fights 
in his boxing career.  He also reported only 10 fights after 
service.  The examiner noted that the veteran's most severe 
injuries in the boxing ring appeared to have occurred after 
his discharge from service-his only four knockouts.  The 
examiner also noted that prolonged substance abuse can cause 
or contribute to organic brain impairment.  "Thus," he 
concluded, "it is not likely that the veteran's naval boxing 
experience can, taken alone, account for his cognitive 
disturbance."

Following the Board's April 2005 remand, the veteran was 
afforded a VA examination in June 2005.  At the examination, 
the veteran recalled his history of boxing, as outlined 
above, as well as a history of alcohol and drug abuse.  The 
veteran recalled a history of cocaine and inhalant abuse from 
1979 to 1983.  The examiner diagnosed complex partial 
seizures, mild cognitive impairment and depression without 
psychosis, but made no discussion regarding the etiology 
thereof, deferring such a discussion pending a full 
neuropsychological evaluation.

In December 2005, the veteran was afforded a full 
neuropsychological evaluation.  The examiner continued the 
diagnosis of cognitive impairment, consisting of deficits in 
a number of cognitive domains, including attention, 
information processing speed, left hand fine motor speed, 
visuospatial and verbal memory, and executive function.  In 
conclusion, the examiner stated that it is at least as likely 
as not that the veteran's cognitive impairments were caused, 
in part, by his boxing career during and after service; 
however, the examiner noted that the pattern of results was 
also consistent with alcohol-induced dementia.

The evidence is in equipoise that the veteran incurred 
dementia as the result of head trauma incurred during in-
service boxing.  The competent medical evidence of record 
indicates that it is at least likely as not that part of the 
veteran's cognitive impairments were caused by his in-service 
boxing.  Although this evidence also suggests that the 
veteran's cognitive impairments are consistent with alcohol-
induced dementia, the Board does not find that this is 
sufficient to outweigh the evidence indicating that the 
veteran's dementia was incurred in-service.  Accordingly, the 
evidence is evenly balanced, the benefit-of-the-doubt rule 
applies, and the claim for service connection of dementia is 
granted.  





ORDER

Entitlement to service connection for dementia due to head 
trauma is granted subject to the laws and regulation 
governing the award of monetary benefits.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


